DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 01/14/2022.
Claims 1, 21-22 are amended. 
Claims 1-16, 21-22 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Warschewske (US 2015/0018927 A1) in view of Gisel (US 6,549,808 B1) [both previously cited] in further view of Kimura (US 2006/0167524 A1). 
Re. claims 1 and 21-22, Warschewske teaches a method/wearable device for providing therapy to a patient (abstract), the device comprising a frame having a front piece and first and second arms extending therefrom (figure 1, front piece 2 with retaining band 18 [first and second arms]), the front comprising a control circuit (paragraph 0037 – control unit supplies stimulation signals) the control circuit configured to issue electrical signals through the front electrode or front electrode pad to provide therapy to the eye of a user (paragraph 0037 – control unit supplies stimulation signals to electrodes 10); and
delivering a plurality of electrical pulses between a first electrode and a second electrode (paragraph 0007 – optical stimulation).
Warschewske discloses the structural limitations as required by claim 1 as stated above, but does not explicitly teach the direct stimulation of the eye, power source and earpiece electrode. 
Gisel teaches a wearable device for providing eye stimulation therapy to a patient (abstract) for delivering a plurality of electrical pulses between a first electrode and a second electrode (column 3, lines 56-60, pulse packages are delivered to the device having a sequence of pulses) comprising at least one of the earpieces carrying an earpiece electrode (figure 1-3, supports 26a resting partially on the ear contain electrode 20) and a power source (figure 4, battery 40), the control circuit configured to issue electrical signals through the front electrode or front electrode pad and the earpiece electrode to provide therapy to the eye of a user (figure 4B, electronic circuit 56 allows magnitude of the voltage provided to the electrode 20/22, column 5, lines 54-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery and earpiece electrodes as taught by Gisel to the device as taught by Warschewske as doing so would yield a mechanism of providing power and stimulation to target areas of interest such as the ear. 
Kimura discloses an eyeglass electrode system with the known earpiece electrode arrangement disclosed in figure 4, where electrode 2b located behind the ear; disclosed also in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the earpiece electrode location as taught by Kimura to the combined invention as doing so would yield a mechanism of providing power and stimulation to target areas of interest such as the ear. 

Re. claim 2, Warschewske further teaches wherein the front electrode or front electrode pad is adjustably coupled to the front piece to be held against the forehead of the user (paragraph 0026; figures 1-2, electrodes 10 are rested above eye lens 8 to the forehead area; paragraph 0071 – electrodes can be fixed by snap-in connection; paragraph 0063 – electrodes may be fixed by a screw or bayonet-like fixing, which may be interpreted to be adjustable in terms of looseness/tightness).  

Re. claim 4, Warschewske further teaches wherein the front electrode or front electrode pad is coupled to the nosepiece (figures 1-2, electrodes 10 next to nose piece 3).  

Re. claim 5, Warschewske further teaches the device characterized by the omission of any electrode on the face of the user below the palpebral aperture (figure 4, recesses 12 for electrodes under the eye allow for the option to omit unwanted electrodes below the palpebral aperture due to snap-in connections [paragraph 0071], and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try omitting different electrode locations in order to stimulate target regions of interest).  

Re. claim 9, Warschewske further teaches wherein at least one of the first and second earpieces are detachable (paragraph 0072 – outer shells 2 serves to receive a retaining band 18; paragraph 0074 – eyeglasses device does not require the retaining band 18 [earpieces] to be secured, but can be secured by EEG cap coupling by means of chin/shoulder straps).  

Re. claim 13, Warschewske further teaches wherein the first and second earpieces are shaped to at least partly wrap around the ears of the user (figure 2, retention band 18 wrapped around ear).

Re. claim 14, Warschewske further teaches wherein the earpiece electrode is held on a flexible or moveable arm (paragraph 0019 – device is fixed via elastic band, retention band 18).  

Claims 3, 6-7, 8, 10-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Warschewske (US 2015/0018927 A1) in view of Gisel (US 6,549,808 B1) in further view of Kimura (US 2006/0167524 A1) as applied to claims 1-2, 4-5, 9 and 13-14 above, and further in view of Loudin (WO 2018/102778 A1) (cited previously).
Re. claim 3, the combined invention of Warschewske/Gisel/Kimura teaches all of the elements of the claimed invention as stated above, but does not explicitly teach the front electrode or front electrode pad is adjustably coupled to the front piece to be held against an upper eyelid of the user.
Loudin teaches a wearable device for providing therapy to a patient wherein the front electrode or front electrode pad is adjustably coupled to the front piece to be held against an upper eyelid of the user (figure 9A-B, stimulation devices can include an electrode pad 710 coupled to the eyelid, paragraph 0107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to try the known element of adjustable eyelid electrode pads in order to target stimulation in eyelid nerve such as CN or VI nerves (paragraph 0107).

Re. claims 6-7, the combined invention of Warschewske/Gisel/Kimura teaches all of the elements of the claimed invention as stated above, but does not explicitly teach the rechargeable/replaceable power source, but Loudin teaches that it is well known in the art to utilize rechargeable/replaceable batteries to power stimulation devices, where paragraphs 0081, 0096 detail battery powered eyeglass devices, and 0109 detail rechargeable batteries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different battery/power sources in order to provide power/function to the stimulation device.

Re. claims 8, 10-12 and 16, the combined invention of Warschewske/Gisel/Kimura teaches all of the elements of the claimed invention as stated above, but does not explicitly teach the control circuit is contained in the first earpiece, and the power source is contained in the second earpiece, or wherein the front piece comprises a first expanded portion and a second expanded portion on either side of the nosepiece, the control circuit being contained in the first expanded portion and the power source being contained in the second expanded portion and an on/off switch actuatable by a user and carried on one of the first and second earpieces. 
Loudin teaches that it is known in the art to attach power sources, control systems and on/off switches on an eyeglass device in other variable locations on the eyeglass device, such as the nose pieces (paragraphs 0095-0096, control and battery located on the eyeglass device; paragraph 0089 – an interface for on/off switching to turn stimulation on/off is well known in the art and can be included in eyeglass stimulation devices for manual control of stimulation), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to try different areas for placing the control circuit and power source onto the eyeglass devices in order to optimize spacing for electrical components and provide ease of use. 

Re. claims 15, the combined invention of Warschewske/Gisel/Kimura teaches all of the elements of the claimed invention as stated above, but does not explicitly teach the front piece is configured to receive first and second lenses.
Loudin teaches wherein the front piece is configured to receive first and second lenses (figures 3A-3B shows exemplary embodiments of stimulation device as eyeglasses which are known to receive first and second lenses), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known element of first and second lenses into the combined invention in order to provide corrective vision (paragraph 0092).

Response to Arguments
Applicant’s arguments, filed 01/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kimura (US 2006/0167524 A1). The newly cited Kimura (US 2006/0167524 A1) discloses the known electrode arrangement of earpiece electrodes located on or behind the ear on an eyeglass stimulation system, as described above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Symmes (US Patent 3,669,119) discloses an electrode mask with eye and ear electrode pieces.
Lee (GB 2,246,709 A) discloses an electrode eyeglass stimulation system. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792